.Per Curiam;

The appeals are dismissed for want of jurisdiction. Section 237 (a), Judicial Code, as amended by the Act of February 13, 1925 (43 Stat. 936, 937). Treating the papers whereon the appeals were allowed as petitions for writs of certiorari, as required by § 237 (c) of the Judicial Code, as amended (43 Stat. 936, 938), certiorari is denied. The motions for leave to proceed further in forma pauperis are also denied.
Reported below: No. 406, 368 Ill. 368; 14 N. E. 2d 397; and No. 448, 193 La. 59; 190 So. 332.